Citation Nr: 0113620	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lung mass, left 
upper lobe.

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the right scapular region with injury to 
Muscle Group (MG) I, II and IV, currently rated as 40 percent 
disabling.

3.  Entitlement to an increased rating for shrapnel wound 
residuals with pleural cavity injury, currently rated as 20 
percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the back with injury to MG IV, left side, 
currently rated as 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the back with injury to MG XX, thoracic 
region, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to October 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The issues of entitlement to service connection for a lung 
mass, left upper lobe, an increased rating for shrapnel wound 
residuals with pleural cavity injury, and a TDIU are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The residuals of a shrapnel wound of the right scapular 
region with injury to MG I, II and IV are manifested by 
limitation of motion and severe injury to MGs II and IV, 
moderate injury of MG I and well healed scars.

2.  The residuals of a shrapnel wound with injury to MG IV, 
left side, are principally manifested by limitation of the 
nondominant extremity to approximately shoulder level, 
retained metallic foreign bodies and well healed scars. 

3.  The residuals of a shrapnel wound to the veteran's back 
are principally manifested by appreciable limitation of 
motion from arthritis of the thoracic spine, retained foreign 
bodies, well healed scar that when combined manifest moderate 
muscle disability of MG XX.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
residuals of a shrapnel wound of the right scapular region 
with injury to MG I, II and IV (Major) have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.73, 
Diagnostic Codes 5200, 5301, 5302, 5304, 7803, 7804 (2000).

2.  The criteria for a 20 percent rating for residuals of a 
shrapnel wound of the back with injury to MG IV, left side 
have been met.  38 U.S.C.A. § 1155 (West 1991); VCAA of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.1, 4.7, 4.55, 4.73, Diagnostic Codes 5201, 5304, 7803, 
7804 (2000).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the back with 
damage to MG XX, thoracic region have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.7 and 4.73, Diagnostic 
Code 5320 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the 40 percent rating for residuals of 
a shrapnel wound of the right scapular region with injury to 
MG I, II and IV, the 10 percent rating for residuals of a 
shrapnel wound of the back with injury to MG IV, left side, 
and the 10 percent rating for residuals of a shrapnel wound 
of the back with injury to MG XX are protected pursuant to 
38 C.F.R. § 3.951.  

The RO in December 1968 initially assigned a separate rating 
for injury from shrapnel wounds to MG IV, left side, where 
previously it had been included with MG XX.  The rating board 
found that it was now shown that MG IV was involved at the 
left side of the back where retained metallic fragments were 
seen and that at least moderate injury to the muscle group 
was present.

In May 1979 the RO assigned the 40 percent rating based upon 
a VA examination that found residual fragment wound scars 
with old healed fracture deformity, inferior angle, right 
scapula with severe injury to MG II and IV and moderate 
injury to MG I with limitation of motion of the shoulders.  
The examination showed scar residuals with moderate injury to 
MG II and XX, and arthritis of the dorsal spine secondary to 
shell fragment wounds.  X-ray showed metallic foreign bodies 
in MG II and MG IV.  The examiner reported five scars over 
the infraspinous area of the right scapula with the largest 
scar depressed and the others nondepressed, nonadherent and 
nontender.  

The examiner found five other scars on the area of the 
seventh to tenth dorsal vertebra scattered on both sides of 
the interscapular area that were depressed, nonadherent and 
nontender.  Abduction of the right shoulder was limited to 85 
degrees and abduction of the left shoulder was limited to 120 
degrees.  The examiner said there was much loss of muscle 
bulk in the right infraspinatus area and severe injury to the 
infraspinatus and rhomboids.  

The examiner reported moderate injury to the trapezius, 
latissimus dorsi and sacrospinalis, MG I, with limitation of 
motion of both shoulders.  The examiner reported arthritis of 
the dorsal spine secondary to shrapnel wounds and scar 
residuals of the back alleged from shrapnel wounds with 
severe injury to MG II, moderate injury to MG IV both sides 
and XX, with limitation of motion of both shoulders.  The 
examiner determined that the veteran was right-handed by 
signature, which coincided with information obtained on 
previous VA examinations in 1959 and 1968.

With the claim for increase filed in 1998, the veteran 
provided private radiology reports that were interpreted as 
showing multiple metallic foreign bodies in the right and 
left upper hemithorax and at both scapular regions. 

VA examination in November 1998 for the spine found no 
complaints of weakness, stiffness, fatigability or lack of 
endurance, no periods of flare-up, and no need of a brace, 
cane or crutches.  The veteran had difficulty in bending 
forward 0-95 degrees, lateral flexion was reported as 0-70 
degrees bilateral, and rotation was reported as 0-90 
bilateral.  There was tenderness of the back, no postural 
abnormalities or fixed deformity, good muscle tone and no 
neurologic abnormalities.  The examiner referred to the 
diagnoses noted below.

Regarding flare-up of the muscle injuries, the veteran 
complained of pain and tenderness when lying down on a hard 
object which the examiner estimated resulted in no additional 
limitation of motion or functional impairment.  The examiner 
found that injured muscle groups were MGs I, II and IV with 
retained metallic foreign bodies and MGs XX and "IX" on the 
left side.  The examiner said that the veteran had stiffness 
of both shoulders that may be secondary to arthritis and not 
to the service-connected wounds.  The examiner located scars 
through a drawing of the penetrated MGs I, II and IV of the 
right scapular region with retained metallic foreign, and MGs 
XX and IV on the left side.  The scars were not sensitive or 
tender, there were no adhesions, no tendon damage or bone, 
joint or nerve damage.  Muscle strength was graded as 4/5 and 
there was no muscle herniation.  

The examiner said ideally there was no loss of muscle 
function since no adhesions or nerve damage, but that the 
veteran had difficulty in moving the shoulder that may be due 
to arthritis.  The diagnoses were shrapnel wounds of the 
right scapular region with injury to MGs I, II and IV, 
retained metallic foreign bodies; residuals of shrapnel wound 
of the back with injury to MG XX, thoracic region; and 
shrapnel wound of the back with injury to MG IV, left side.  
The examiner said that the service-connected disabilities 
made it difficult for the veteran to engage in strenuous 
activities, and that there was limitation of motion over both 
shoulders and the back.

On the examination of the joints, the examiner reported no 
complaint of pain, weakness, stiffness, swelling, heat and 
redness, instability or giving way or locking, fatigability 
or lack of endurance.  There was no report of periods of 
flare-up or need of crutches, brace or cane or episodes of 
recurrent subluxation or dislocation.  The examiner said 
there was no inflammatory arthritis.  The veteran reportedly 
had difficulty carrying heavy objects and bending down.  The 
examiner reported he was left-hand dominant.  Range of motion 
for shoulders (right/left) was forward flexion 0-80/70 
degrees, abduction 0-80 degrees, external rotation 0-80 
degrees and internal rotation 0-80 degrees was found on both 
sides.  The diagnoses were shrapnel wounds of the right 
scapular region with injury to MGs I, II and IV, retained 
metallic foreign bodies; residuals shrapnel wound of the back 
with injury to MG XX; shrapnel wound of the back with injury 
to MG "IX", left side.   


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55 (2000).

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

 (3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 




(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56. 






Group I. Function: Upward rotation of scapula; elevation of 
arm above shoulder level. Extrinsic muscles of shoulder 
girdle: (1) Trapezius; (2) levator scapulae; (3) serratus 
magnus. For the major extremity severe disability shall be 
rated 40 percent, moderately severe disability shall be rated 
30 percent, moderate disability shall be rated 10 percent and 
slight disability shall be rated 0 percent.  Code 5301.

Group II. Function: Depression of arm from vertical overhead 
to hanging at side (1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward and backward swing 
of arm. Extrinsic muscles of shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid.  For the major extremity a 40 percent rating is 
provided for severe disability, a 30 percent rating is 
provided for moderately severe disability, a 20 percent 
rating is provided for moderate disability and a 0 percent 
rating is provided for slight disability.  Code 5302.

Group IV. Function: Stabilization of  shoulder against injury 
in strong movements,
 holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm. Intrinsic muscles of 
shoulder girdle: (1) Supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; (4) coracobrachialis.  For 
the major/minor extremity a 30/20 percent rating is provided 
for severe disability, a 20/20 percent rating is provided for 
moderately severe disability, a 10/10 percent rating is 
provided for moderate disability and a 0/0 percent rating is 
provided for slight disability.  Diagnostic Code 5304.

The rating schedule provides (major/minor) a 40/30 percent 
rating for limitation of motion of the arm  to 25° from side, 
a 30/20 percent rating for limitation of motion midway 
between side and shoulder level and a 20/20 percent rating 
where motion is limited at shoulder level.  Diagnostic Code 
5201. 

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation. Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm. 
38 C.F.R. § 4.71.

Standardized joint motion of the shoulder: 0 to 180 degrees 
abduction and forward elevation (flexion) and 0 to 90 degrees 
for internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.  

Group XX. Function: Postural support of body; extension and 
lateral movements of spine. Spinal muscles: Sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions). For the Cervical and thoracic region a 40 
percent rating is provided for severe disability, a 20 
percent rating is provided for moderately severe disability, 
a 10 percent rating is provided for moderate disability and a 
0 percent rating is provided for slight disability.
 
For the Lumbar region a 60 percent rating is provided for 
severe disability, a 40 percent rating is provided for 
moderately severe disability, a 20 percent rating is provided 
for moderate disability and a 0 percent rating is provided 
for slight disability.  Diagnostic Code 5320.

Ankylosis of the scapulohumeral articulation (major/minor). 
Note: The scapula and humerus move as one piece.  
Unfavorable, abduction limited to 25 deg. from side shall be 
rated 50/40 percent.  Intermediate between favorable and 
unfavorable shall be rated 40/30 percent.  Favorable, 
abduction to 60 deg., can reach mouth and head shall be rated 
30/20 percent.  Diagnostic Code 5200. 

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  Note: The 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

Impairment of the clavicle or scapula (major or minor) with 
dislocation or with nonunion and loose movement shall be 
rated 20 percent.  Without loose movement or with malunion a 
10 percent rating is provided, or rate on impairment of 
function of contiguous joint.  Diagnostic Code 5203.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

The rating schedule provides a 10 percent rating for severe 
or moderate limitation of motion of the dorsal spine and a 0 
percent rating for slight limitation of motion.  Diagnostic 
Code 5291.

Dominant hand. Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination. Only one 
hand shall be considered dominant. The injured hand, or the 
most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes. 
38 C.F.R. § 4.69.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
4.3.


Analysis

Duty to Assist

Initially, the Board has not overlooked the potential 
application of the recently enacted VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), but finds the record is 
adequate for a determination in the matter at issue.  The RO 
sought to develop a record that would support an informed 
determination.  The RO requested additional medical evidence 
from the veteran and obtained a contemporaneous VA 
examination.  The RO was conscientious in developing the 
record and the Board is satisfied that all relevant facts 
have been developed to the extent possible and that no 
further duty to assist exists with respect to the claims.  
The veteran has been provided a VA examination in connection 
with the claim, most recently in 1998, and there are other 
records previously developed that are probative of the level 
of impairment from the residuals of his wounds.  

The medical examination records include sufficient detail 
regarding the disabilities to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the veteran's current impairment.  Further, 
there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
late 1998.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Increased Evaluations

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and are applicable to the claim 
for increase filed in 1998.  

The revised regulations, as finally issued, were consistent 
with VA's intention, as expressed in the published proposal 
to amend, to condense and clarify the regulations rather than 
substantively amend them.  See, 62 Fed. Reg. 30235 (June 3, 
1997) and 58 Fed. Reg. 33235 (June 16, 1993).  The newly 
published criteria offer no substantive revision and are seen 
as no more or less favorable to the appellant than the rating 
provisions previously in effect.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  

MG I, II, and IV

Rating muscle damage to the extrinsic (MG I and II) of the 
shoulder girdle assesses principally scapula and arm movement 
and the presence of symptoms as reflected in the applicable 
alternative ratings for muscle injury as primary rating 
criteria for the ratings from 0 to 40 percent.  Rating muscle 
damage to the intrinsic muscles of the shoulder girdle (MG 
IV) assesses principally shoulder stability and rotation and 
abduction arm movements, and the presence of symptoms as 
reflected in the applicable alternative ratings for muscle 
injury as primary rating criteria for the ratings from 0 to 
30 percent.  The veteran has been provided the essential 
rating criteria.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.  The Board observes that the 
designation of 5302 rating criteria appears appropriate to 
the examination findings and rating history.

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examination that included complaints of impaired right upper 
extremity function.  The record includes a recent 
comprehensive VA examination in 1998.  Viewed collectively, 
the reports offer substantive information probative of the 
severity of the service-connected disability of the right 
shoulder girdle in accordance with current evaluation 
criteria.  Thus, the several VA examination reports viewed 
collectively offer the best evidence of the severity of the 
disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The symptoms, overall, appear to reflect more 
disability than the corresponding percentage evaluation under 
Code 5302 of 40 percent would contemplate.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  

Here, applying the rating schedule liberally results in a 50 
percent evaluation which is based on the application of 
38 C.F.R. § 4.56 in rating multiple muscle group injury to 
the nonakylosed right shoulder.  The protected evaluations 
from 1979 had MG I disability moderate, MG II severe which 
combined allow for a 50 percent rating that corresponds to 
unfavorable ankylosis of the major or dominant extremity.  
38 C.F.R. § 4.25.  Thus the muscle groups themselves are not 
now rated.  The combined rating based upon such impairment 
contemplates appreciable disability.  The recent VA 
examination is not given precedence over previous findings.  
See Powell and Francisco, supra.  The protection afforded for 
the respective ratings of the major extremity would not allow 
current evidence to overrule the application of the combined 
rating principles.  

The Board observes the right extremity is obviously the major 
extremity for rating purposes since it is the most severely 
disabled.  The reference to left-handedness on the 1998 VA 
examination is noted.  However, earlier evaluations confirmed 
right hand dominance.  38 C.F.R. § 4.69.  

MG IV, left side

Regarding the wound residuals to MG IV on the left side, the 
Board finds the evidence of probative value in view of the 
detailed description of pertinent evaluative criteria, viewed 
objectively, does not preponderate against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder from the standpoint of shoulder muscle disability is 
more than a 10 percent rating would contemplate in view of 
the objective findings.  For example on the recent 
comprehensive examination the ranges of motion for the left 
shoulder were consistently below shoulder level.  On the 1979 
examination the range of motion in abduction was reported and 
shown to be much greater than on the current examination.  

The limitation of motion would support a 20 percent rating 
under Diagnostic Code 5201 for the nondominant extremity.  
This would correspond to moderately severe or severe muscle 
disability of MG IV on the left side.  The veteran is 
entitled to the benefit of the doubt where the evidence does 
not preponderate against the claim. 

MG XX

Turning to an increased rating for residuals of a shrapnel 
wound of the back with injury to MG XX, the Board observes 
that the evaluation of the same disability under various 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The 
"critical element" in determining whether separate entities 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  The veteran's current rating for MG XX 
is based on limitation of motion of the thoracic spine.  38 
C.F.R. § 4.73, Diagnostic Code 5320.  To assign a separate 
rating for limitation of motion for arthritis would amount to 
pyramiding.  38 C.F.R. § 4.14.  

The Board notes that the superficial wound scar was not 
described as tender and painful or poorly nourished with 
repeated ulceration to permit a 10 percent evaluation under 
Diagnostic Code 7803 or 7804.  Unlike the criteria for a 
separate rating for limitation of motion, a rating for a 
tender scar would not amount to pyramiding, as the 
symptomatology does not overlap.  See 38 C.F.R. § 4.14; 
Esteban, 6 Vet. App. at 261.  However, none of the residual 
scars are described as compensable under the specific rating 
codes for superficial scars.

Rating muscle damage to the MG XX assesses principally spine 
movement of the segment affected as reflected in the 
applicable alternative ratings for muscle injury as primary 
rating criteria for the ratings from 0 to 40 percent for the 
cervical and thoracic segments of the spine.  The veteran has 
been provided the essential rating criteria.  

The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the symptomatology and 
the disease for which service connection is in effect.  38 
C.F.R. §§ 4.20, 4.21.  The Board observes that the current 
designation of 5320 rating criteria appears to conform to the 
examination findings. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
spine function.  The record includes a recent comprehensive 
VA examination in 1998 and other medical records that viewed 
collectively offer substantive information probative of the 
severity of the service-connected disability that coincides 
with current evaluation criteria.  The recent VA examination 
reports viewed collectively appear to offer the best evidence 
of the current severity of the disability in view of the 
findings reported.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
no more than the corresponding percentage evaluation under 
Code 5320 of 10 percent would contemplate.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 10 percent evaluation that 
recognizes moderate disability of MG XX, which corresponds to 
the maximum rating for limitation of motion of the dorsal 
spine.  A 10 percent evaluation based upon such impairment 
contemplates moderate muscle disability as recognized on the 
1979 VA examination.  The thoracic spine is the only service-
connected segment of the spine.   38 C.F.R. § 4.14.  The 
recent VA examination did not confirm any impairment of the 
character indicative of greater muscle injury to the thoracic 
spine, and moderate muscle disability corresponds to the 
maximum rating for limitation of motion of that spine 
segment.  Further, the examination of the spine did not show 
neurologic abnormality, or report periods of flare-up or 
complaints of pain, weakness, stiffness, fatigability or lack 
of endurance.  This assessed impairment from the standpoint 
of 38 C.F.R. § 4.40 and 4.45 criteria and in essence found 
that functional ability was not appreciably affected.  



The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase.  
It supports a conclusion that the veteran's disorder from the 
standpoint of muscle disability is no more than a 10 percent 
rating would contemplate in the rating scheme in view of 
objective findings on recent examination.  The benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent with application of all 
pertinent governing schedular criteria.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the veteran has requested such consideration.  
The RO has provided and discussed the provision and 
determined such criteria had not been met for the purpose of 
referral of the veteran's case to the Director or Under 
Secretary for review.  Thus there is no prejudice by a ruling 
on this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the shoulders and 
thoracic spine are not shown to markedly interfere with 
employment, or to have required frequent inpatient care.  The 
VA examiner in 1998 noted that his disabilities could make it 
difficult for him to engage in strenuous activities.  His 
recent application for unemployability noted he had been able 
to work full-time since 1979 or 1980 and earlier had been a 
farmer.  There is no report of recent inpatient care, much 
less on a frequent basis and the schedular evaluation scheme 
provides an adequate framework for evaluating his 
disabilities as evidence by the increases approved herein.  
Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased rating of 50 percent for 
residuals of a shrapnel wound of the right scapular region 
with injury to MG I, II and IV is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an increased rating of 20 percent for 
residuals of a shrapnel wound of the back with injury to MG 
IV, left side, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an increased rating for residuals of a 
shrapnel wound of the back with injury to MG XX is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes there has been a significant change in the 
law during the pendency of this appeal that is directly 
applicable to matter being remanded.  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board observes that the RO 
denied the claim of entitlement to service connection for a 
lung mass, left upper lobe, on the basis that it was not well 
grounded.  



Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Regarding entitlement to an increased rating for shrapnel 
wound residuals with pleural cavity injury, the disability is 
rated as chronic pleural effusion or fibrosis, under 
Diagnostic Code 6845.  The General Rating Formula for 
Restrictive Lung Disease (diagnostic codes 6840 through 6845) 
provides ratings based principally upon impairment of FEV-1 
or the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)).  

Note (3) provides that gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling. Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.

The Board observes that the pulmonary function test on the 
1998 VA examination did not include the DLCO (SB) which is an 
alternative basis upon which to predicate a higher rating.  


The record does not include the reason for not providing the 
test, and the Board cannot arbitrarily conclude that the 
pulmonary function findings for other rating elements would 
necessarily be indicative of the DCLO (SB) value.  

In view of the information on file regarding the service-
connected respiratory disability, the Board believes that the 
RO should obtain relevant treatment records and a complete 
pulmonary function study including DLCO (SB) testing in order 
to provide a record that would allow for an informed 
determination of the issue on appeal in light of the 
adjudication principles established in Massey v. Brown, 7 
Vet. App. 204 (1994) and as contemplated in the VCAA. 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the TDIU issue is 
deferred and the case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
appellant and once again request that he 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his service-connected lung disability 
and any other respiratory disease, and 
specifically a lung mass, left upper 
lobe.  



After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

3.  Thereafter, the RO should arrange for 
a VA special pulmonary examination of the 
veteran by a specialist in respiratory 
diseases, including on a fee basis if 
necessary.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the medical 
specialist prior and pursuant to 
conduction and completion of the 
examination.  The medical specialist must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  


The examination must have a complete 
pulmonary function test that includes all 
tests called for in the rating criteria 
in order to fully consider the claim for 
increase.  The examiner should comment on 
the effect of the manifestations of the 
service-connected pleural cavity 
disability on the veteran's ability to 
work.

The respiratory disease specialist should 
be requested to review the claims file, 
and additional records regarding the 
reported lung mass, left upper lobe, and 
provide an opinion as to the degree of 
probability that such lung mass, left 
upper lobe is related to the service-
connected disability of the lung and 
pleural cavity injury.  The physician 
should be asked to express, in percentage 
terms, if possible, the probability, if 
any, of such a relationship in view of 
factors specific to the veteran's claim.  
The physician should provide a rationale 
for all opinions and conclusions 
expressed.  Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for a 
lung mass, left upper lobe, an increased 
rating for pleural cavity injury and a 
TDIU.  The RO should document its 
consideration of the application of 
38 C.F.R. § 3.321(b)(1) as warranted.

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



